Citation Nr: 1708975	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  16-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to toxic herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to toxic herbicide exposure.

3.  Entitlement to service connection for a heart disorder, to include coronary artery disease, to also include as secondary to toxic herbicide exposure.  

4.  Entitlement to service connection for prostate cancer, to include as secondary to toxic herbicide exposure.

5.  Entitlement to service connection for osteomyelitis of the bone, to include amputation of the 4th and 5th toes, to also include as secondary to toxic herbicide exposure.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957 as well as from November 1957 to December 1973.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran previously had been represented by an attorney with respect to the issues addressed in this decision.  In a March 2016 letter, before certification to the Board, the attorney notified VA that he was withdrawing representation effective immediately.  In his letter, the attorney stated that he waived his right to collect any attorney fees to which he may be entitled.  The attorney also noted that he had notified the Veteran that he was withdrawing from his case.

Under 38 C.F.R. § 14.631 (2016), a representative, including an attorney, may withdraw from representation provided before a VA agency of original jurisdiction (AOJ) prior to certification of an appeal to the Board if such withdrawal would not adversely impact the claimant's interests.  The Board finds that the attorney's withdrawal has not adversely impacted the Veteran's interests.  Accordingly, the attorney's withdrawal was proper, and the Veteran is considered to be unrepresented at this time.

The Board's Acting Vice Chairman has raised, and the undersigned is now granting, a motion to advance the appeal on the docket based upon advanced age.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1.  In a June 2002 rating decision, the claim of entitlement to service connection for diabetes mellitus, type II, was denied on the basis that it was not shown during active duty service nor was it related to active duty service or toxic herbicide exposure.  

2.  The evidence added to the record since the June 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service for diabetes mellitus, type II.

3.  The Veteran's service reflects that he may be presumed exposed to toxic herbicides.

4.  The Veteran has a valid diagnosis of diabetes mellitus, type II, which is presumed related to his toxic herbicide exposure.

5.  The Veteran has a valid diagnosis of coronary artery disease, which is presumed related to his toxic herbicide exposure.

6.  The Veteran has a valid diagnosis of prostate cancer, which is presumed related to his toxic herbicide exposure.

7.  The Veteran's osteomyelitis of the bone, to include amputation of the 4th and 5th toes, is more likely than not related to active duty service or toxic herbicide exposure.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the June 2002 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to toxic herbicide exposure, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156 (2016).

3.  The criteria for establishing entitlement to service connection for diabetes mellitus, type II, to include as secondary to toxic herbicide exposure, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for establishing entitlement to service connection for a heart disorder, to include coronary artery disease, to also include as secondary to toxic herbicide exposure, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for establishing entitlement to service connection for prostate cancer, to include as secondary to toxic herbicide exposure, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for establishing entitlement to service connection for osteomyelitis of the bone, to include amputation of the 4th and 5th toes, to also include as secondary to service-connected diabetes mellitus, type II and toxic herbicides, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

In this case the Veteran is claiming entitlement to service connection for diabetes mellitus, type II.  This claim was previously denied by the RO in June 2002 on the basis that it was not shown in service nor was his condition related to active duty service as there was no evidence he was exposed to herbicides.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the rating decision became final, the Board determines that the claim should be reopened.  Specifically, among other new evidence in the record, the evidence includes a February 2012 statement by the Veteran regarding his service in the Republic of Vietnam, which as further detailed below, provides a basis for toxic herbicide exposure. 

Not only is this evidence "new," in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Therefore, as evidence that is both "new" and "material" has been submitted, the claim is reopened.

Service Connection

The Veteran is seeking service connection for diabetes mellitus, type II, a heart disorder, and prostate cancer.  The Veteran is also seeking secondary service connection for osteomyelitis, to include the amputation of the 4th and 5th toes.  It is his contention that these disorders are directly attributable to his exposure to toxic herbicides while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers, and ischemic heart disease.  38 C.F.R. § 3.309(e).

After a review of the evidence, the Board finds that service connection is warranted for type II diabetes mellitus, a heart disorder, prostate cancer, and osteomyelitis.

As an initial matter, the Board must determine whether the Veteran is entitled to a presumption of exposure to toxic herbicides.  It has been his assertion that he served on board the USS CHARLESTON (LKA-113), which was moored in Da Nang Harbor in 1970.  He also specifically recalled that he was a pier-side sentry while the ship was moored.  

While the Veteran's personnel records have apparently been lost and are not of record, his service treatment records specially note that he was attached to USS CHARLESTON in October 1970, July 1971, and February 1972.  Therefore, the fact he served on this ship during these dates is recognized.  Moreover, while there are no official sources (such as deck logs) in the record indicating that USS CHARLESTON was ever moored in Da Nang Harbor, there are publicly available documents that demonstrate that USS CHARLESTON was indeed moored in Da Nang Harbor while the Veteran was on board.  While such evidence does not constitute an official military record, there is no reason to doubt the veracity of such evidence.  Therefore, the Board concludes that he was exposed to toxic herbicides in service such as Agent Orange.  

Next, the Veteran's post-service treatment records have notations regarding coronary artery disease as well as prostate cancer, and a VA examination in April 2002 specifically diagnosed type 2 diabetes mellitus.  As all three disorders may be presumed related to toxic herbicide exposure under 38 C.F.R. § 3.309(e), the Board finds that he is entitled to service connection on a presumptive basis for type II diabetes mellitus, a heart disorder, and prostate cancer.  

Additionally, treatment records indicate that the Veteran developed a foot infection that was later diagnosed as osteomyelitis.  In a December 2011 treatment note, a physician found that the Veteran developed an infection in his foot requiring amputation of his 4th and 5th toes due to complications of diabetes.  As the Veteran is service-connected for type II diabetes mellitus, the Board finds that he is entitled to secondary service connection for osteomyelitis.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  



ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to toxic herbicide exposure, is granted, and the claim is reopened.  

Service connection for diabetes mellitus, type II, to include as secondary to toxic herbicide exposure, is granted.  

Service connection for a heart disorder, to include coronary artery disease, to also include as secondary to toxic herbicide exposure, is granted.

Service connection for prostate cancer, to include as secondary to toxic herbicide exposure, is granted.

Service connection for osteomyelitis of the bone, to include amputation of the 4th and 5th toes, to also include as secondary to service-connected diabetes mellitus, type II and toxic herbicide exposure, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


